        Case 5:20-cv-03556-BLF Document 55-1 Filed 12/22/20 Page 1 of 2




     John E. Schmidtlein, SBN 163520
 1   Benjamin M. Greenblum (pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
     Telephone: (202) 434-5000
 4   Facsimile: (202) 434-5029
     Email: jschmidtlein@wc.com
 5
     Email: bgreenblum@wc.com
 6
     Attorneys for Defendants
 7

 8

 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN JOSE DIVISION
13

14                                              )   Case No. 20-cv-03556-BLF
                                                )
15   IN RE GOOGLE DIGITAL                       )
     ADVERTISING ANTITRUST                      )   DECLARATION OF BENJAMIN M.
16   LITIGATION                                 )   GREENBLUM IN SUPPORT OF
17                                              )   DEFENDANTS’ ADMINISTRATIVE
                                                )   MOTION TO CONSIDER WHETHER
18                                              )   CASES SHOULD BE RELATED
                                                )
19                                              )
                                                )
20                                              )
21                                                  Hon. Beth Labson Freeman

22

23

24

25

26
27

28
                                DECLARATION OF BENJAMIN M. GREENBLUM
                                           20-CV-03556-BLF
        Case 5:20-cv-03556-BLF Document 55-1 Filed 12/22/20 Page 2 of 2




 1          Under 28 U.S.C. § 1746, I, Benjamin M. Greenblum, state as follows:

 2          1.      I am an attorney at Williams & Connolly LLP and counsel for Defendants in the

 3   above-captioned matter. I respectfully submit this declaration in support of Defendants’

 4   Administrative Motion to Relate (“Motion to Relate”) a newly filed action, Sweepstakes Today, LLC

 5   v. Google LLC, et al., No. 20-cv-08984-LB, to the above-captioned In re Google Digital Advertising

 6   Antitrust Litigation pending before this Court since May 2020. I have personal knowledge of the

 7   matters set forth herein and could and would testify competently thereto if called upon to do so.

 8          2.      A stipulation pursuant to Local Rule 7-11 for Defendants’ Motion to Relate could not

 9   be obtained because, after conferring with counsel for plaintiffs in the Sweepstakes Today action by

10   email on December 21, 2020, they declined consent to the relief sought.

11          3.      I also conferred with counsel to the plaintiffs in In re Google Digital Advertising

12   Antitrust Litigation on December 22, 2020, and confirmed that they consent to the Motion to Relate.

13

14          I declare under the penalty of perjury that the foregoing is true and correct. Executed in

15   Washington, D.C., on December 22, 2020.

16

17
                                                  /s/ Benjamin M. Greenblum
18                                                Benjamin M. Greenblum
19

20

21

22

23

24

25

26
27

28                                                   -1-
                               DECLARATION OF BENJAMIN M. GREENBLUM
                                         5:20-CV-03556-BLF
